Citation Nr: 9927495	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-06 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an increased (compensable) rating for 
otitis media of the left ear.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1943. 

This case comes before the Board of Veterans' Appeal (Board) 
by means of a December 1997 rating decision rendered by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for 
hearing loss and a compensable evaluation for otitis media of 
the left ear were denied.  The veteran appeals these 
decisions.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran has a current hearing loss disability.

3.  The veteran's current hearing loss disability has been 
linked to his inservice exposure to artillery.

4.  The veteran's otitis media is not shown to be currently 
manifested by suppuration or aural polyps, nor is there any 
infection. 


CONCLUSIONS OF LAW

1.  With regard to the claim for service connection of a 
hearing loss disability, the evidence is in equipoise, and 
thus giving the benefit of the doubt to the veteran, the 
veteran's hearing loss disability was due to his active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).

2.  With regard to the claim for a compensable evaluation for 
otitis media of the left ear, the criteria for an increased 
(compensable) rating are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, §§ 4.87a, Diagnostic Code 6200 
(1998); 64 Fed. Reg. 25,210 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  He has not alleged that there are any records of 
probative value that may be obtained which have not already 
been associated with his claims folder.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

I.  Service Connection for Bilateral Hearing Loss

The veteran contends that his bilateral hearing loss 
disability was either incurred in or aggravated by service, 
or related to his service.  After a review of the record, the 
Board finds that the evidence supporting the veteran's 
contentions and the evidence not supporting the veteran's 
contentions are in equipoise, and thus giving the veteran the 
benefit of the doubt, his claim is granted.

The Board notes that the veteran has a current hearing loss 
disability in both ears.  For VA purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1998).  A recent VA 
examination of November 1997, revealed pure tone thresholds 
in the left ear of 55, 50, 50, 55, and 60 dB at 500, 1000, 
2000, 3000, and 4000 Hertz levels.  Similarly, examination of 
the right ear found pure tone thresholds of 55, 55, 55, 60, 
and 60 at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech 
recognition scores using the Maryland CNC Test were 80 
percent for both ears.  The examiner diagnosed the veteran 
with bilateral sensorineural hearing loss.  The examiner 
related this hearing loss to presbycusis and noise exposure.  
The examiner noted that the veteran gave a history of 
artillery noise exposure while in service.  

Service medical records indicate that the veteran sought 
treatment complaining of difficulty hearing in his left ear 
in December 1942.  The veteran claimed to have experienced an 
acoustic trauma which resulted in his development of an 
otitis media condition of his left ear, which is currently 
service connected.  

A statement from Dr. Brown Robertson dated in August 1979, 
indicates that the veteran sought treatment intermittently 
for ear problems including ear and sinus inflection.   Dr. 
Robertson indicated that a July 1979 examination found intact 
eardrums in both ears; however, the left ear had considerable 
scarring.   At that time, Dr. Robertson noted hearing loss at 
the higher frequencies.  A VA audiological examination in 
October 1979 also found mild bilateral hearing loss at the 
higher frequencies.   

In a letter of March 1997, Dr. John Shea, Jr., stated that 
during a myringoplasty of the veteran's right ear, he noted a 
old perforation which he attributed to trauma from an 
explosion during the veteran's active duty.  Additionally, in 
a letter of January 1998, Dr. Shea noted that the veteran's 
left ear developed otitis media and became perforated 
following exposure to loud noise during service in 1942.  
Further, he proposed that the veteran's current sensorineural 
hearing loss was attributable to his active duty service.  

As stated above, the Board finds the evidence is in 
equipoise.  While the evidence indicates that the veteran's 
hearing did not develop until well after separating from 
service, recent medical opinions of both Dr. Shea and a VA 
physician indicate that his hearing loss could be attributed 
to service.  Accordingly, the Board finds that, giving the 
veteran the benefit of the doubt, the veteran's current 
sensorineural hearing loss is related to his service, and 
service connection therefor is granted.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

II.  Increased (Compensable) Evaluation for Otitis Media of 
the Left Ear

The veteran established service connection for otitis media 
of the left ear means of a November 1945 rating decision, 
which assigned a 10 percent rating.  The rating was 
reevaluated and assigned a noncompensable evaluation in March 
1948 as his condition had improved.  The veteran now contends 
that his residuals of his otitis media of the left ear are 
more severe than currently evaluated, warranting an increased 
rating.  After a review of the record, the Board finds that 
the veteran's contentions are not supported by the evidence, 
and his claim is denied.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  The veteran's chronic otitis media, suppurative, 
is evaluated under Diagnostic Code 6200 of the Schedule.  
38 C.F.R. § 4.87a (1998). 
Under the current regulations, a 10 percent disability rating 
will be assigned for chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (or any combination of the 
three) during suppuration, or with aural polyps.  64 Fed. 
Reg. 24,210 (1999).    

The criteria for evaluation of diseases of the ear were 
amended during the pendency of the veteran's appeal, 
effective June 10, 1999.  See 64 Fed. Reg. 24,210 (1999).  
Pursuant to the criteria in effect prior to June 10, 1999, a 
10 percent rating is available for chronic otitis media, 
suppurative, during the continuance of the suppurative 
process.  38 C.F.R. § 4.87a (1998),
 
The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals, (Court) 
has held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to June 10, 1999, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.

After a review of the evidence under both the current rating 
criteria and the criteria is effect prior to June 10, 1999, 
the Board finds that a compensable evaluation is not 
warranted under either criteria.  The evidence indicates that 
the veteran is not currently experiencing any suppuration or 
discharge.  Similarly the evidence does not indicate the 
presence of aural polyps.  The most recent VA examination in 
November 1997 indicates no lesion in the auricles or external 
canals of the veteran's ears.  Similarly, the mastoids were 
nontender and there was no active infection at the time of 
the examination.  In addition, the evidence does not show any 
recent treatment for suppuration or discharge in his left 
ear.  In fact, private medical records from 1986 to 1996 
indicate that the veteran sought treatment for various ear 
problems; however, while he sought treatment on several 
occasions for wax build up, there is nothing in his treatment 
records indicating suppuration due to his service connected 
otitis media of the left ear.  It is noted that while the 
veteran currently has a hearing loss disability, this 
disability has been attributed to noise exposure and 
presbycusis rather than otitis media.

As there is no evidence of suppuration or aural polyps, the 
Board finds that the evidence does not show that a 
compensable evaluation is warranted under either the current 
regulations or the regulations in effect prior to June 10, 
1999.  Accordingly, the Board finds that the criteria for an 
increased (compensable) rating for residuals of otitis media 
are not met, and the veteran's claim therefor is denied.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.87a, Diagnostic Codes 6200 (1998); 64 Fed. Reg. 25,510 
(1999).


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  An increased (compensable) rating for 
otitis media is denied.  




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals


 

